TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 10, 2020



                                       NO. 03-19-00509-CV


                  Texas Health And Human Services Commission, Appellant

                                                  v.

                                      Ethan Vestal, Appellee




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on July 15, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the order. Therefore, the Court affirms the trial court’s interlocutory order. Appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.